McMurray, Presiding Judge.
Plaintiff Hidden Village Apartments initiated this action for a dispossessory warrant, alleging that defendant Juli Ann Castro “fails to pay rent now due . . .” and seeking a judgment for “past due rent in the amount of $435.00 for October [1994].” Defendant answered in writing and claimed that the landlord’s failure to make repairs has lowered the value of her lease. After a bench trial, the State Court of DeKalb County issued a writ of possession and entered judgment on behalf of the plaintiff in the amount of $230. From this judgment defendant brings this direct appeal. Held:
OCGA § 5-6-35 (a) (3) requires an application for discretionary appeal “from cases involving distress or dispossessory warrants in which the only issue to be resolved is the amount of rent due and such amount is $2,500.00 or less[.]” In the case sub judice, “the appropriate appellate procedure was not followed and the [direct] appeal must be dismissed. Walker v. City of Macon, 166 Ga. App. 228 *252(303 SE2d 776) (1983).” Nixon v. A. F. M., Inc., 176 Ga. App. 546, 547 (336 SE2d 382).
Decided February 7, 1995.
Juli A. Castro, pro se.
Hidden Village Apartments, pro se.

Appeal dismissed.


Andrews and Blackburn, JJ., concur.